Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel el al. [US 2007/0139765 A1] (hereinafter Daniel) and further in view of Shiota et al. [US 2019/0250482 A1] (hereinafter Shiota).

Regarding claim 1, the Daniel teaches,
a light ray direction control element (30, Fig. 3), comprising: 
a base (32, Fig. 3, Para. 56); 
a plurality of light transmitting layers (30, Fig. 3, Para. 56) arranged on a main surface of the base (on top of 32, Fig. 3); 
a light absorbing layer (36/38, Fig. 3, Para. 59) disposed among the plurality of light transmitting layers (30).
Daniel does not specifically teach,
a tilt prevention layer provided on the main surface of the base and disposed on an outer periphery of a region in which the plurality of light transmitting layers is disposed.
However, it is noted that Daniel mentions,
wherein light collimating screen portions (96/98/100, Fig. 14) with respect to angles or directions corresponding to incoming light (Para. 75).  Additionally, Daniel teaches using light absorbing material such as black ink or carbonized walls between collimating pillars or between pixels (Fig. 10).
	Referring to Shiota, Shiota analogously teaches,
a light ray direction control element (11, Figs. 10A-10H and 13), comprising: 
a base (21, Fig. 10H, Para. 71); 
a plurality of light transmitting layers (40, Fig. 10H, Para. 74) arranged on a main surface (31, Fig. 10H, Para. 71) of the base (21); 
a light absorbing layer (60, Fig. 10H, Para. 72) disposed among the plurality of light transmitting layers (40); and 
a tilt prevention layer (80/85, Fig. 13, Para. 100; see also Fig. 10H) provided on the main surface (31) of the base (21) and disposed on an outer periphery of a region in which the plurality of light transmitting layers is disposed (Figs. 10H and 13).

Regarding claim 2, Daniel does not specifically teach,
wherein the tilt prevention layer is divided into a plurality of tilt prevention layers.
Referring to Shiota, Shiota teaches,
wherein the tilt prevention layer (80/85, Fig. 13, Para. 100; see also Fig. 10H) is divided into a plurality of tilt prevention layers (left and right portions, Fig. 13).
In view of such teachings of Daniel and Shiota, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the tilt prevention layer via single or to form said layers integrally with multiple layers through optimization of fabrication parameters to costs and steps (see MPEP § 2144.04 and §2144.07). 

Regarding claim 3, Daniel does not specifically teach,
wherein each of the plurality of tilt prevention layers is disposed facing each of the light transmitting layers disposed on an outermost periphery.
Referring to Shiota, Shiota teaches,
wherein each of the plurality of tilt prevention layers (80/85, Fig. 13, Para. 100; see also Fig. 10H) is disposed facing each of the light transmitting layers (40, Fig. 10H, Para. 74) disposed on an outermost periphery (Fig. 13).
In view of such teachings of Daniel and Shiota, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the tilt prevention layers facing the light transmission layers in order to provide the intended directional stabilization of the layers (see MPEP § 2144.07). 

Regarding claim 4, Daniel does not specifically teach,
wherein the plurality of tilt prevention layers are connected to each other.
Referring to Shiota, Shiota teaches,
wherein the plurality of tilt prevention layers (80/85, Fig. 13, Para. 100; see also Fig. 10H) are connected to each other (Fig. 13).
In view of such teachings of Daniel and Shiota, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the tilt prevention layers in contact with one another to simplify processing steps and cost with optimizing the device function of transmitting light and stabilizing tilt of the claimed tilt prevention layers (see MPEP § 2144.04 and 2144.07). 

Regarding claim 5, Daniel does not specifically teach,
wherein the region in which the plurality of light transmitting layers is disposed has a polygonal shape, and at least a portion of the plurality of tilt prevention layers is disposed facing a corner of the region in which the plurality of light transmitting layers is disposed.
Referring to Shiota, Shiota teaches,
when viewing the main surface (31, Fig. 10H, Para. 71) of the base (21, Fig. 10H, Para. 71) from above (Fig. 13), the region in which the plurality of light transmitting layers (40, Fig. 10H, Para. 74) is disposed has a polygonal shape (Fig. 13), and at least a portion of the plurality of tilt prevention layers (80/85, Fig. 13, Para. 100; see also Fig. 10H) is disposed facing a corner of the region in which the plurality of light transmitting layers (40,) is disposed.
In view of such teachings of Daniel and Shiota, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the tilt prevention layers around the light transmission layers with the claimed polygonal shape with near proximity at each side for the intended tilt stabilizing function of the claimed device (see MPEP § 2144.07). 

Regarding claim 6, Daniel does not specifically teach,
wherein the tilt prevention layer surrounds the region in which the plurality of light transmitting layers is disposed.
Referring to Shiota, Shiota teaches,
the tilt prevention layer (80/85, Fig. 13, Para. 100; see also Fig. 10H) surrounds the region in which the plurality of light transmitting layers (40, Fig. 10H, Para. 74) is disposed.
In view of such teachings of Daniel and Shiota, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the tilt prevention layers around the light transmission layers for the stabilizing structures to enclose and thus support the transmission layers; thereby controlling tilt that may tend outward towards (see MPEP § 2144.07). 

Regarding claim 7, Daniel does not specifically teach,
wherein the tilt prevention layer has a width that is wider than a width of one of the light transmitting layers.
Referring to Shiota, Shiota teaches,
wherein the tilt prevention layer (80/85, Fig. 13, Para. 100; see also Fig. 10H) has a width that is wider than a width of one of the light transmitting layers (40, Fig. 10H, Para. 74; see also wherein width of 85 are equal to or more than widths of 41a [40; see Fig. 3], Para. 69).
In view of such teachings of Daniel and Shiota, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the tilt prevention layers wider than the width of light transmitting layers to promote the intended structural manipulation and support function instead of optical performance (see MPEP § 2144.07). 

Regarding claim 8, Daniel teaches,
the light ray direction control element according to claim 1, wherein the light transmitting layers (30, Fig. 3, Para. 56) have a pillar shape (Figs. 3 and 4).

Regarding claim 9, Daniel teaches,
the light ray direction control element according to claim 1, wherein the base (32, Fig. 3) is a light transmitting substrate (Para. 56).

Regarding claim 10, Daniel teaches,
the light ray direction control element according to claim 1, wherein the base is an imaging element (Para. 56).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. [US 2016/0363673 A1] (hereinafter Ahn) and further in view of Shiota.

Regarding claim 11, Ahn teaches,
a manufacturing method for a light ray direction control element (1000, Figs. 5A-5F, Para. 54-61), comprising: 
laminating, on a main surface (130/130a, Fig. 5C, Para. 45) of a base (110, Fig. 5C, Para. 45), a photosensitive light transmitting material (111, Fig. 5C, Para. 56 and 59); 
forming, from the light transmitting material (111), an arranged plurality of light transmitting layers (142, Fig. 5D, Para. 58), and a tilt prevention layer (outer portions 111, Figs. 5D-5F) disposed on an outer periphery of a region in which the plurality of light transmitting layers (142) is disposed (wherein thicker/greater width outer portions 111 are formed, Figs. 5D-5F).
Ahn does not specifically teach, 
forming a light absorbing layer among the plurality of light transmitting layers.
However, Ahn does mention, 
wherein a barrier (150, Figs. 5R-5F), with reflective properties, may be formed on and between light transmitting layers (142).
Referring to Shiota, Shiota analogously teaches,
a manufacturing method for a light ray direction control element (11, Figs. 10A-10H and 13), comprising: 
laminating, on a main surface (31, Fig. 10B, Para. 71) of a base (21, Fig. 10B, Para. 71), a photosensitive light transmitting material (41, Fig. 10B, Para. 71); 
forming, from the light transmitting material (41), an arranged plurality of light transmitting layers (40), and a tilt prevention layer (85, Fig. 10E, Para. 70 and 74) disposed on an outer periphery of a region in which the plurality of light transmitting layers (40) is disposed (Fig. 9; see also Fig. 13): and 
In view of such teachings of Ahn and Shiota, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the light control element on the substrate then forming light transmitting layers or columns from a previously provided layer to optimize fabrication parameters and reduce complexity and costs in the steps.  Furthermore, the claimed steps would be obvious as a surface to form said layers must be provided first and filling the gaps between light transmitting layers with a light absorbing material such as ink or walls would be a simplified and common step to achieve the end structure (see MPEP § 2144.07). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and further in view of Ahn and Do [US 2021/0066369 A1] (hereinafter Do).

Regarding claim 12, Daniel teaches,
an imaging element (within 90, Fig. 14, Para. 75), comprising: 
a substrate (92, Fig. 14, Para. 75); 
a plurality of light receivers (94, Fig. 14, Para. 75) that is arranged on a main surface of the substrate (92, Fig. 14, Para. 75) and that receives light from an imaging subject (102/104, Fig. 14, Para. 75); 
a light transmitting layer (96/98/100, Fig. 14, Para. 75) disposed on each of the plurality of light receivers (94); 
a light absorbing layer (36/38, Fig. 3, Para. 59) disposed among the light transmitting layers (30, Fig. 3, Para. 56); and 
Daniel does not specifically teach,
a tilt prevention layer provided on the main surface of the substrate and disposed on an outer periphery of a region in which the light transmitting layers are disposed.
However, it is noted that Daniel mentions,
wherein light collimating screen portions (96/98/100, Fig. 14) with respect to angles or directions corresponding to incoming light (Para. 75).  Additionally, Daniel teaches using light absorbing material such as black ink or carbonized walls between collimating pillars or between pixels (Fig. 10).
	Referring to Ahn, Ahn teaches,
an imaging element (1000, Figs. 5A-5F, Para. 54-61), comprising: 
a substrate (110, Fig. 5F, Para. 55); 
a plurality of light receivers (120/125, Fig. 5F, Para. 46) that is arranged on a main surface (within 130/130a, Fig. 5F, Para. 45) of the substrate (110) and that receives light from an imaging subject (Abstract, Para. 8); 
a light transmitting layer (142, Fig. 5F, Para. 58) disposed on each of the plurality of light receivers (120/125); and 
a tilt prevention layer (outer portions 111, Figs. 5F) provided on the main surface (130/130a) of the substrate (110) and disposed on an outer periphery of a region in which the light transmitting layers are disposed (wherein thicker/greater width outer portions 111 are formed, Figs. 5D-5F).
Ahn does not specifically teach,
a light absorbing layer disposed among the light transmitting layers.
Referring to Do, Do teaches,
an imaging element (Fig. 2), comprising: 
a substrate (110, Fig. 2, Para. 30); 
a plurality of light receivers (120/112, Fig. 2, Para. 33) that is arranged on a main surface of the substrate (110) and that receives light from an imaging subject (Abstract, Para. 4); 
a light transmitting layer (130, Fig. 2, Para. 2) disposed on each of the plurality of light receivers (120/112).
In view of such teachings of Daniel, Ahn, and Do, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form claimed structure with light receivers at the surface of the transparent base/substrate material in order for the light transmitting structures to properly transmit targeted light into the receiving region.  Furthermore, utilizing the ends of the substrate material to structurally enclose and stabilize the light structures would have been obvious to reduce fabrication costs and minimize steps to attain the end structure (see MPEP § 2144.04 and §2144.07).

Regarding claim 13, Daniel teaches,
the light transmitting layer (96/98/100, Fig. 14, Para. 75) is disposed at positions that partially overlap the light receivers (94, Fig. 14, Para. 75).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Abramson et al. 		[US 2003/0214695 A1]
Shiota 	 			[US 2017/0010516 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        
					/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819